Name: 2006/912/EC: Commission Decision of 8 December 2006 amending Decisions 2005/723/EC and 2005/873/EC as regards the reallocation of the CommunityÃ¢ s financial contribution to certain Member States for their programmes for the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses for 2006 (notified under document number C(2006) 5937)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic geography;  health;  agricultural policy;  EU finance
 Date Published: 2006-12-09; 2007-06-05

 9.12.2006 EN Official Journal of the European Union L 346/59 COMMISSION DECISION of 8 December 2006 amending Decisions 2005/723/EC and 2005/873/EC as regards the reallocation of the Communitys financial contribution to certain Member States for their programmes for the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses for 2006 (notified under document number C(2006) 5937) (2006/912/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(5) and (6), and Articles 29 and 32 thereof, Whereas: (1) Decision 90/424/EEC provides for the possibility of financial participation by the Community towards the programmes of Member States aimed at the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses. (2) Commission Decision 2005/723/EC of 14 October 2005 on programmes for the eradication and monitoring of animal diseases, of certain TSEs, and for the prevention of zoonoses, which qualify for a Community financial contribution in 2006 (2) sets out the proposed rate and maximum amount of the Communitys financial contribution for each programme submitted by the Member States. (3) Commission Decision 2005/873/EC of 30 November 2005 approving programmes for the eradication and monitoring of animal diseases, of certain TSEs, and for the prevention of zoonoses presented by the Member States for the year 2006 (3) sets out the maximum amount of the Communitys financial contribution for each programme submitted by the Member States. (4) The Commission has analysed the reports forwarded by the Member States on the expenditures of those programmes. The results of that analysis show that certain Member States will not utilise their full allocation for 2006 while others will spend in excess of the allocated amount. (5) The Communitys financial contribution to certain of those programmes therefore needs to be adjusted. It is appropriate to reallocate funding from programmes of Member States, which are not using their full allocation to those that are exceeding it. The reallocation should be based on the most recent information on the expenditure actually incurred by the concerned Member States. (6) Decisions 2005/723/EC and 2005/873/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I to V to Decision 2005/723/EC are amended in accordance with the Annex to this Decision. Article 2 Decision 2005/873/EC is amended as follows: 1. in Article 1(2)(d), EUR 105 000 is replaced by EUR 0; 2. in Article 1(2)(f), EUR 600 000 is replaced by EUR 0; 3. in Article 3(2)(a), EUR 65 000 is replaced by EUR 135 000; 4. in Article 3(2)(b), EUR 5 000 000 is replaced by EUR 7 000 000; 5. in Article 3(2)(e), EUR 240 000 is replaced by EUR 370 000; 6. in Article 4(2)(c), EUR 50 000 is replaced by EUR 90 000; 7. in Article 4(2)(e), EUR 100 000 is replaced by EUR 400 000; 8. in Article 5(2)(f), EUR 1 000 000 is replaced by EUR 1 130 000; 9. in Article 6(2)(a), EUR 2 200 000 is replaced by EUR 4 200 000; 10. in Article 7(1)(a), EUR 650 000 is replaced by EUR 550 000; 11. in Article 7(1)(c), EUR 900 000 is replaced by EUR 300 000; 12. in Article 7(1)(k), EUR 488 000 is replaced by EUR 38 000; 13. in Article 8(2)(b), EUR 600 000 is replaced by EUR 1 200 000; 14. in Article 9(2)(a), EUR 160 000 is replaced by EUR 260 000; 15. in Article 11(2)(h), EUR 25 760 000 is replaced by EUR 26 065 000; 16. in Article 11(2)(q), EUR 5 515 000 is replaced by EUR 5 550 000; 17. in Article 11(2)(t), EUR 2 205 000 is replaced by EUR 2 665 000; 18. in Article 12(2)(h), EUR 300 000 is replaced by EUR 100 000; 19. in Article 12(2)(p), EUR 685 000 is replaced by EUR 335 000; 20. in Article 13(2)(g), EUR 12 790 000 is replaced by EUR 4 790 000; 21. in Article 13(2)(k), EUR 5 215 000 is replaced by EUR 2 815 000; 22. in Article 13(2)(p), EUR 685 000 is replaced by EUR 500 000; 23. in Article 13(2)(r), EUR 865 000 is replaced by EUR 75 000. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/782/EC (OJ L 328, 24.11.2006, p. 57). (2) OJ L 272, 18.10.2005, p. 18. Decision as amended by Decision 2006/645/EC (OJ L 263, 23.9.2006, p. 14). (3) OJ L 322, 9.12.2005, p. 21. Decision as amended by Decision 2006/645/EC. ANNEX Annexes I to V to Decision 2005/723/EC are replaced by the following: ANNEX I List of programmes for the eradication and monitoring of animal diseases (Article 1(1)) Rate and maximum amount of the Community financial contribution Disease Member State Rate (%) Maximum amount (EUR) Aujeszkys disease Belgium 50 260 000 Spain 50 100 000 Bluetongue Spain 50 4 200 000 France 50 150 000 Italy 50 1 000 000 Portugal 50 1 250 000 Bovine brucellosis Greece 50 300 000 Spain 50 6 000 000 Ireland 50 1 750 000 Italy 50 2 600 000 Cyprus 50 300 000 Poland 50 260 000 Portugal 50 1 800 000 United Kingdom (1) 50 1 900 000 Bovine tuberculosis Estonia 50 135 000 Spain 50 7 000 000 Italy 50 1 800 000 Poland 50 800 000 Portugal 50 370 000 Classical swine fever Czech Republic 50 35 000 Germany 50 1 200 000 France 50 400 000 Luxembourg 50 15 000 Slovenia 50 25 000 Slovakia 50 400 000 Enzootic bovine leucosis Estonia 50 5 000 Italy 50 90 000 Lithuania 50 100 000 Latvia 50 200 000 Portugal 50 400 000 Ovine and caprine brucellosis (B. melitensis) Greece 50 600 000 Spain 50 6 500 000 France 50 150 000 Italy 50 3 200 000 Cyprus 50 310 000 Portugal 50 1 130 000 Poseidom (2) France (3) 50 100 000 Rabies Austria 50 180 000 Czech Republic 50 390 000 Germany 50 750 000 Estonia 50 990 000 France 50 0 Finland 50 100 000 Lithuania 50 0 Latvia 50 650 000 Poland 50 3 750 000 Slovenia 50 300 000 Slovakia 50 400 000 African swine fever/Classical swine fever Italy 50 50 000 Total 54 395 000 ANNEX II List of programmes of checks aimed at the prevention of zoonoses (Article 2(1)) Rate and maximum amount of the Community financial contribution Zoonosis Member State Rate (%) Maximum amount (EUR) Salmonella Austria 50 72 000 Belgium 50 550 000 Cyprus 50 69 000 Denmark 50 155 000 Germany 50 300 000 France 50 315 000 Ireland 50 75 000 Italy 50 675 000 Latvia 50 73 000 Netherlands 50 759 000 Portugal 50 38 000 Slovakia 50 232 000 Total 3 313 000 ANNEX III List of programmes for the monitoring of TSEs (Article 3(1)) Rate and maximum amount of the Community financial contribution Disease Member State Rate rapid tests and discriminatory tests performed % Maximum amount (EUR) TSEs Belgium 100 3 375 000 Czech Republic 100 1 640 000 Denmark 100 2 380 000 Germany 100 15 155 000 Estonia 100 285 000 Greece 100 1 625 000 Spain 100 9 945 000 France 100 26 065 000 Ireland 100 6 695 000 Italy 100 9 045 000 Cyprus 100 565 000 Latvia 100 355 000 Lithuania 100 770 000 Luxembourg 100 140 000 Hungary 100 1 415 000 Malta 100 35 000 Netherlands 100 5 550 000 Austria 100 2 230 000 Poland 100 3 800 000 Portugal 100 2 665 000 Slovenia 100 410 000 Slovakia 100 845 000 Finland 100 1 020 000 Sweden 100 1 440 000 United Kingdom 100 7 700 000 Total 105 150 000 ANNEX IV List of programmes for the eradication of BSE (Article 4(1)) Rate and maximum amount of the Community financial contribution Disease Member State Rate Maximum amount (EUR) BSE Belgium 50 % culling 150 000 Czech Republic 50 % culling 750 000 Denmark 50 % culling 100 000 Germany 50 % culling 875 000 Estonia 50 % culling 15 000 Greece 50 % culling 15 000 Spain 50 % culling 1 000 000 France 50 % culling 100 000 Ireland 50 % culling 2 800 000 Italy 50 % culling 200 000 Cyprus 50 % culling 15 000 Luxembourg 50 % culling 100 000 Netherlands 50 % culling 60 000 Austria 50 % culling 15 000 Poland 50 % culling 985 000 Portugal 50 % culling 335 000 Slovenia 50 % culling 25 000 Slovakia 50 % culling 65 000 Finland 50 % culling 25 000 United Kingdom 50 % culling 530 000 Total 8 160 000 ANNEX V List of programmes for the eradication of scrapie (Article 5(1)) Rate and amount of the Community financial contribution Disease Member State Rate Maximum amount (EUR) Scrapie Belgium 50 % culling; 100 % genotyping 100 000 Czech Republic 50 % culling; 100 % genotyping 105 000 Denmark 50 % culling; 100 % genotyping 5 000 Germany 50 % culling; 100 % genotyping 1 105 000 Estonia 50 % culling; 100 % genotyping 6 000 Greece 50 % culling; 100 % genotyping 1 060 000 Spain 50 % culling; 100 % genotyping 4 790 000 France 50 % culling; 100 % genotyping 4 690 000 Ireland 50 % culling; 100 % genotyping 705 000 Italy 50 % culling; 100 % genotyping 530 000 Cyprus 50 % culling; 100 % genotyping 2 815 000 Latvia 50 % culling; 100 % genotyping 10 000 Lithuania 50 % culling; 100 % genotyping 5 000 Luxembourg 50 % culling; 100 % genotyping 35 000 Hungary 50 % culling; 100 % genotyping 50 000 Netherlands 50 % culling; 100 % genotyping 500 000 Austria 50 % culling; 100 % genotyping 15 000 Portugal 50 % culling; 100 % genotyping 75 000 Slovenia 50 % culling; 100 % genotyping 160 000 Slovakia 50 % culling; 100 % genotyping 250 000 Finland 50 % culling; 100 % genotyping 6 000 Sweden 50 % culling; 100 % genotyping 6 000 United Kingdom 50 % culling; 100 % genotyping 5 740 000 Total 22 763 000 (1) United Kingdom only as regards Northern Ireland. (2) Heartwater, babesiosis and anaplasmosis transmitted by vector insects in the French overseas departments. (3) France only as regards Guadeloupe, Martinique and RÃ ©union.